Case 8:20-cv-01546-CEH-TGW Document 42 Filed 09/11/20 Page 1 of 4 PageID 740




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    THE ESTATE OF DONALD J. JACK, by
    and through JESSICA GUNTER, Personal
    Representative,

          Plaintiff,

    v.                                               Case No. 8:20-cv-01546-CEH-TGW

    CCRC OPCO-FREEDOM                 SQUARE,
    LLC, et al.

          Defendants.

           PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE REPLY IN
                 SUPPORT OF PLAINTIFF’S MOTION TO STAY


          Plaintiff, the Estate of Donald J. Jack, by and through Jessica Gunter, Personal

   Representative, and by and through undersigned counsel, pursuant to Local Rule 3.01 (c)

   and (d), seeks leave to file a ten (10) page reply in support of Plaintiff’s Motion to Stay

   Discovery. In support, Plaintiff states:

          This case concerns the injuries, damages, and untimely death of Donald J. Jack due

   to Defendants’ actions and omission during his residency at Seminole Pavilion

   Rehabilitation and Nursing Services. Plaintiff commenced her action by filing the

   Complaint in Pinellas County, Florida, (Doc. 1-1), which Defendants subsequently

   removed contending that Plaintiff’s claims are completely preempted by the Public

   Readiness and Emergency Preparedness Act (“PREP Act”). (Doc. 1).

          On August 7, 2020, Plaintiff moved to remand and concurrently filed an Unopposed

   Motion to Stay discovery pending a ruling on her remand motion. (Docs. 33, 34). Thirty-
Case 8:20-cv-01546-CEH-TGW Document 42 Filed 09/11/20 Page 2 of 4 PageID 741




   three (33) days later, Defendants filed their Opposition to Plaintiff’s Motion to Stay. (Doc.

   40). Defendants’ Opposition is untimely under Local Rule 3.01(b). And, to the extent

   Defendants’ Opposition is construed as a motion under Local Rule 3.01(a), it fails to

   include a memorandum of legal authority in support of their request for discovery.

   Nevertheless, if the Court considers Defendants’ untimely Opposition or construes the

   Opposition as a motion to conduct discovery, Plaintiff seeks leave to file a Reply.

          “The purpose of a reply brief is to rebut any new law or facts contained in the

   opposition’s response to a request for relief before the Court.” Tardif v. People for Ethical

   Treatment of Animals, No. 2:09-CV-537-FTM-29, 2011 WL 2729145, at *2 (M.D. Fla.

   July 13, 2011). District courts have broad discretion to grant a party leave to file a reply.

   In re: Fiddler’s Creek, LLC, No. 2:14-CV-379-FTM-29CM, 2016 WL 5929283, at *1

   (M.D. Fla. Oct. 12, 2016). And, that “broad discretion necessarily requires a showing of

   good cause for leave to reply.” Id. (citing cases). Here, good cause is shown.

          When Plaintiff filed her Motion to Stay, Defendants did not oppose the Motion and

   did not express their intent to seek discovery related to federal question jurisdiction. Thirty-

   three (33) days later, Defendants filed their opposition and seek leave to conduct

   jurisdictional discovery. Due to Defendants’ belated change of heart, Plaintiff did not brief

   Defendants’ noted opposition or the issue of discovery related to federal question

   jurisdiction. As such, if the Court consider Defendants’ untimely Opposition or otherwise

   construes their Opposition as a motion, Plaintiff seeks leave to file a ten (10) page reply to

   address Defendants’ Opposition and request for federal question jurisdictional discovery.

   Plaintiff’s request comports with the purpose of a reply and good cause exists to permit a



                                                  2
Case 8:20-cv-01546-CEH-TGW Document 42 Filed 09/11/20 Page 3 of 4 PageID 742




   reply.

            Accordingly, Plaintiff requests that the Court grant her Unopposed Motion to file a

   ten (10) page reply in support of her Motion to Stay within seven (7) days of an order

   granting the same.

                                Local Rule 3.01(g) Certification

            Counsel for Plaintiff conferred with Counsel for Defendant who consents to the

   relief requested herein.

   Dated: September 11, 2020

                                                         Respectfully submitted,

                                                         /s/ Bennie Lazzara, Jr.
                                                         Bennie Lazzara, Jr.
                                                         Florida Bar No. 119568
                                                         James L. Wilkes, II
                                                         Florida Bar No. 405337
                                                         Jason R. Delgado
                                                         Florida Bar No. 0591122
                                                         Wilkes & McHugh, P.A.
                                                         One North Dale Mabry, Suite 800
                                                         Tampa, Florida 33609
                                                         Telephone (813) 873-0026
                                                         Facsimile (813) 286-8820
                                                         bennie@wilkesmchugh.com
                                                         bxlstaff@wilkesmchugh.com
                                                         Jdelgado@wilkesmchugh.com
                                                         TPAJRDStaff@wilkesmchugh.com
                                                         fl@wilkesmchugh.com
                                                         Attorneys for Plaintiff




                                                 3
Case 8:20-cv-01546-CEH-TGW Document 42 Filed 09/11/20 Page 4 of 4 PageID 743




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of September, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following ECF participants:

          Robin N. Khanal, Esquire
          Christopher E. Brown, Esquire
          QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
          255 S. Orange Avenue, Suite 900
          Orlando, FL 32801
          Telephone (407) 872-6011
          Facsimile (407) 872-6012
          RNK.pleadings@qpwblaw.com
          Attorneys for Defendants


                                                         /s/ Bennie Lazzara, Jr.
                                                         Bennie Lazzara, Jr.
                                                         Florida Bar No. 119568
                                                         James L. Wilkes, II
                                                         Florida Bar No. 405337
                                                         Jason R. Delgado
                                                         Florida Bar No. 0591122
                                                         Wilkes & McHugh, P.A.
                                                         One North Dale Mabry
                                                         Suite 800
                                                         Tampa, Florida 33609
                                                         Telephone (813) 873-0026
                                                         Facsimile (813) 286-8820
                                                         bennie@wilkesmchugh.com
                                                         bxlstaff@wilkesmchugh.com
                                                         Jdelgado@wilkesmchugh.com
                                                         TPAJRDStaff@wilkesmchugh.com
                                                         fl@wilkesmchugh.com
                                                         Attorneys for Plaintiff




                                                4
